Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-11-2005

USA v. Harrison
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-4030




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Harrison" (2005). 2005 Decisions. Paper 1219.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1219


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  ___________

                      No. 02-4030
                      ___________

           UNITED STATES OF AMERICA,

                            v.

            MICHAEL HENRY HARRISON,
           a/k/a Emmanuel Henry Harrison, III

                  Michael Henry Harrison,

                            Appellant
                      ___________

APPEAL FROM THE UNITED STATES DISTRICT COURT
 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

               (D.C. No. 01-cr-00025-1E)
                    District Judge:
           The Honorable Maurice B. Cohill, Jr.
                     ___________

              ARGUED September 3, 2003

               DECIDED February 6, 2004

 ON REMAND from the Supreme Court of the United States
                 January 24, 2005

BEFORE: SLOVITER, NYGAARD, and ROTH, Circuit Judges.

                  (Filed May 11, 2005)

                      ___________
Renee Pietropaolo, Esq. (Argued)
Karen S. Gerlach, Esq.
Office of Federal Public Defender
1001 Liberty Avenue
1450 Liberty Center
Pittsburgh, PA 15222
       Counsel for Appellant


Paul M. Thompson, Esq. (Argued)
Bonnie R. Schlueter, Esq.
Office of United States Attorney
700 Grant Street , Suite 400
Pittsburgh, PA 15219
       Counsel for Appellee

                                        ___________

                                OPINION OF THE COURT
                                     ___________

NYGAARD, Circuit Judge.

       This matter is before us on remand by the United States Supreme Court. By opinion

filed February 6, 2004, we affirmed the District Court’s judgment of conviction and sentence.

On January 24, 2005, the Supreme Court granted the motion of Petitioner Michael Henry

Harrison for leave to proceed in forma pauperis and granted his petition for writ of certiorari.

The Court vacated the judgment of this Court and remanded for further consideration in light

of United States v. Booker, 543 U.S. ___, 125 S. Ct. 738 (2005).

       Because Harrison pleaded guilty, the sole issue he raised in his original appeal

concerns the validity of the sixty-three month sentence imposed by the District Court for

trafficking child pornography. Now, Harrison requests that we remand the matter to the

                                               2
District Court for resentencing in light of Booker. Having determined that the sentencing

issues Harrison raises are best determined by the District Court in the first instance, we will

vacate that portion of our judgment that affirmed the judgment of sentence and remand to the

District Court for reconsideration and, if that court deems it appropriate, for resentencing in

accordance with Booker.

       For the foregoing reasons, we will affirm the conviction, vacate the sentence and

remand to the District Court for resentencing.




                                              3